DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.

a. Claim 1 should be replaced as follows, “An electronic device (1) for converting a wireless signal (2) in the mm-wave or sub-THz range into at least one modulated optical signal (16), the electronic device (1) comprising: at least one antenna element (11) for receiving the wireless signal (2) and for converting the wireless signal (2) into at least one guided electrical signal (12), wherein the at least one antenna element (11) is arranged on a printed circuit board (10b') or on a first integrated chip (10'); an electrical signal converter (13) for receiving the at least one guided electrical signal (12) and for converting the at least one guided electrical signal (12) into at least one conditioned electrical signal (14), wherein the electrical signal converter (13) is arranged on a second integrated chip (10"); and at least one modulator (15) for receiving the at least one conditioned electrical signal (14) and for converting the at least one conditioned electrical signal (14) into the at least one modulated optical signal (16), wherein the at least one modulator (15) is arranged on a third integrated chip (10), wherein the at least one modulator (15) comprises a waveguide (151), wherein the at least one modulator (15) comprises a cladding (152), wherein the cladding (152) comprises a first cladding portion (1521) having a first conductive material at an interface with the waveguide (151), and wherein the cladding (152) comprises a second cladding portion (1522) having a second conductive material at an interface with the waveguide (151)”. Appropriate correction is required to make the claim clearer. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,3,4,10,12,14,18,21 and 22 are rejected under 35 USC as being unpatentable over Ummethala et al; (THz-to-Optical Conversion in Wireless Communications Using an Ultra-Broadband Plasmonic Modulator -2018 attached) in view of Harter et al; (Silicon-plasmonic integrated circuits for terahertz signal generation and coherent detection -2018 attached).

Regarding claim 1, Ummethala discloses an electronic device (1) for converting a wireless signal (2) in the mm-wave or sub-THz range into at least one modulated optical signal (16), (T/O  converter for converting the received THz signals into optical signals; see figure 1c as reproduced below) the electronic device (1) comprising: at least one antenna element (11) for receiving the wireless signal (2) and for converting the wireless signal (2) into at least one guided electrical signal (12);(antenna for receiving the THz data (electrical) signal and guide the received data signal into the THz amplifier, see figure 1c as reproduced below); an electrical signal converter (13) for receiving the at least one guided electrical signal (12) and for converting the at least one guided electrical signal (12) into at least one conditioned electrical signal (14),  ;(THz amplifier for receiving the THz data signal and converting the received data signal into amplified electrical signal, see figure 1c as reproduced below) and at least one modulator (15) for receiving the at least one conditioned electrical signal (14) and for converting the at least one conditioned electrical signal (14) into the at least one modulated optical signal (16),(Plasmonic Mach Zehnder Modulator (MZM) for converting the received amplified signal into modulated optical signal, see figure 1c as reproduced below) wherein the at least one modulator (15) is arranged on a third integrated chip (10), (the plasmonic Mach Zehnder Modulator (MZM) arranged on the Si photonic chip, see figure 1c as reproduced below) wherein the at least one modulator (15) comprises a waveguide (151), (the plasmonic Mach Zehnder Modulator (MZM) with each arm of the MZM contains phase modulator section comprising a narrow metallic slot (width w = 75 nm) between the gold electrodes (yellow), see Fig.1e. A pair of tapered silicon waveguides in each arm of  MZM waveguide ,see figure 1 c as reproduced below and figure 1e).


    PNG
    media_image1.png
    272
    722
    media_image1.png
    Greyscale




However Ummethala does not explicitly disclose wherein the at least one antenna element (11) is arranged on a printed circuit board (10b') or on a first integrated chip (10'); wherein the electrical signal converter (13) is arranged on a second integrated chip (10"); wherein the at least one modulator (15) comprises a cladding (152), wherein the cladding (152) comprises a first cladding portion (1521) having a conductive material at an interface with the waveguide (151), and wherein the cladding (152) comprises a second cladding portion (1522) having a conductive material at an interface with the waveguide (151).


In a related field of endeavor, Harter discloses wherein the at least one antenna element (11) is arranged on a printed circuit board (10b') or on a first integrated chip (10') ;(T/E conversion element integrated on printed circuit board with PIPED that are coupled to dipole antennae, see Inset 1 of figure 1) wherein the electrical signal converter (13) is arranged on a second integrated chip (10");( integrated T-wave amplifiers can be used to boost the T-wave signals; see page 2, column 2; lines 11,12) wherein the at least one modulator (15) comprises a cladding (152), wherein the cladding (152) comprises a first cladding portion (1521) having a conductive material at an interface with the waveguide (151), (PIPED consisting of a silicon waveguide with a first cladding portion consisting of Au (gold) as first metal-semiconductor interface, see figure 1 inset 1 and inset 2)  and wherein the cladding (152) comprises a second cladding portion (1522) having a conductive material at an interface with the waveguide (151); (PIPED consisting of a silicon waveguide with a second cladding portion consisting of Ti (Titanium) as second metal-semiconductor interface, see figure 1 inset 1 and inset 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the monolithic integration of plurality of elements Harter with Ummethala to provide THz signal generation and reception using silicon photonic platform and the motivation is to provide detection of ultra-broadband waveforms in the THz range. 

Regarding claim 2, Ummethala disclose the electronic device (1) of claim 1, wherein the at least one antenna element (11);(antenna for receiving the THz data (electrical) signal and guide the received data signal into the THz amplifier, see figure 1c as reproduced above);

However, Ummethala does not explicitly disclose includes a number N of different antenna elements, wherein each one of the N antenna elements converts the wireless signal (2) into a guided electrical signal, wherein the at least one guided electrical signal (12) includes a number N of guided electrical signals.

In a related field of endeavor, Herter discloses a number N of different antenna elements, wherein each one of the N antenna elements converts the wireless signal (2) into a guided electrical signal, (plurality of O/T conversion element integrated on printed circuit board with PIPED each of PIPED is coupled to dipole antenna; see Inset 1 of figure 1) wherein the at least one guided electrical signal (12) includes a number N of guided electrical signals ;(plurality of O/T conversion element integrated on printed circuit board with PIPED each of PIPED is coupled to dipole antenna and thus providing plurality of guided (steerable) T waves; see figure 1 and see Inset 1 of figure 1). (Motivation same as claim 1). 

 Regarding claim 3, Ummethala discloses the electronic device (1) of claim 1, wherein the at least one conditioned electrical signal (14) ;(THz amplifier for receiving the THz data signal and converting the received data signal into amplified electrical signal, see figure 1c as reproduced below) 

However, Ummethala does not explicitly disclose includes a number M of conditioned electrical signals.

In a related field of endeavor, Harter discloses a number M of conditioned electrical signals;( integrated T-wave amplifiers can be used to boost the plurality of T-wave signals output by the plurality of O/T converters; see page 2, column 2; lines 11,12 and figure 1). (Motivation same as claim 1).

Regarding claim 4, Ummethala discloses the electronic device (1) of claim 1, wherein the at least one optical modulator (15); (Plasmonic Mach Zehnder Modulator (MZM) for converting the received amplified signal into modulated optical signal, see figure 1c as reproduced above)

However, Ummethala does not explicitly disclose includes a number M of modulators and the at least one modulated optical signal (16) includes a number M of modulated optical signals.

In a related field of endeavor, Harter discloses a number M of modulators and the at least one modulated optical signal (16) includes a number M of modulated optical signals; ;(plurality of O/T conversion element integrated on printed circuit board with PIPED each of PIPED is used as the T-wave transmitter; see figure 1). (Motivation same as claim 1).

Regarding claim 10, Ummethala discloses the electronic device (1) of claim 1, further comprising an optical interface (159) for receiving and transmitting an externally generated optical signal (4) to the at least one modulator (15); (Light is coupled to the silicon photonic (SiP) chip via on-chip grating couplers and propagates in silicon strip on the waveguides in the plasmonic Mach Zehnder Modulator (MZM), see page 3, paragraph 3 and figure 1c as reproduced above).

Regarding claim 12, does not explicitly disclose the electronic device (1) of claim 1, wherein the third integrated chip (10””) includes a substrate having one or more substrate layers, and wherein the waveguide (151) is located on one of the substrate layers and attached to it.

In a related field of endeavor, Harter discloses the electronic device (1) of claim 1, wherein the third integrated chip (10””) includes a substrate having one or more substrate layers, and wherein the waveguide (151) is located on one of the substrate layers and attached to it; (silicon substrate with O/T converter (modulator) and E/T converter (receiver) consisting of Si waveguide; see figure 1 inset 1 and inset 2). (Motivation same as claim 1).


Regarding claim 14, Ummethala does not explicitly disclose the electronic device (1) of claim 1, wherein the first cladding portion (1521) is spaced apart from the second cladding portion (1522) and arranged on one side of the waveguide (151).

In a related field of endeavor, Harter discloses the electronic device (1) of claim 1, wherein the first cladding portion (1521) is spaced apart from the second cladding portion (1522) and arranged on one side of the waveguide (151); (PIPED consisting of a silicon waveguide with a first cladding portion consisting of Au (gold) as first metal-semiconductor interface a second cladding portion consisting of Ti (Titanium) as second metal-semiconductor interface; see figure 1 inset 1 and inset 2). (Motivation same as claim 1).

Regarding claim 18, Ummethala does not explicitly disclose the electronic device (1) of claim 1, wherein one or more of the first, second and third integrated chip (10', 10”, 10”’) or the monolithically integrated single chip (10) is/are enclosed in a microchip package (100).
 
In a related field of endeavor, Harter discloses the electronic device (1) of claim 1, wherein one or more of the first, second and third integrated chip (10', 10”, 10”’) or the monolithically integrated single chip (10) is/are enclosed in a microchip package (100); integration (monolithically integration of a PIPED transmitter and a PIPED receiver on a common silicon photonic chip, see page Introduction). (Motivation same as claim 1).

Regarding claim 21, Ummethala discloses a method of converting a wireless signal (2) in the mm-wave or sub-THz range into at least one modulated optical signal (16), (T/O  converter for converting the received THz signals into optical signals; see figure 1c as reproduced below)  wherein an electronic device (1) according to claim 1 is provided, the method comprising: receiving and converting via at least one antenna element (11) of the electronic device (1) the wireless signal (2) into at least one guided electrical signal (12) ;(antenna for receiving the THz data (electrical) signal and guide the received data signal into the THz amplifier, see figure 1c as reproduced below); receiving and converting via an electrical signal converter (13) of the electronic device (1) the at least one guided electrical signal (12) into at least one conditioned electrical signal (14); ;(THz amplifier for receiving the THz data signal and converting the received data signal into amplified electrical signal, see figure 1c as reproduced below) and receiving and converting via at least one modulator (15) of the electronic device (1) the at least one conditioned electrical signal (14) into the at least one modulated optical signal (16),(Plasmonic Mach Zehnder Modulator (MZM) for converting the received amplified signal into modulated optical signal, see figure 1c as reproduced below).


    PNG
    media_image1.png
    272
    722
    media_image1.png
    Greyscale



Regarding claim 22, Ummethala discloses a method of manufacturing an electronic device for converting a wireless signal (2) in the mm-wave or sub-THz range into at least one modulated optical signal (16) T/O  converter for converting the received THz signals into optical signals; see figure 1c as reproduced above) according claim 1, the method comprising: providing a third integrated chip (10”’) having arranged the at least one modulator (15); (the plasmonic Mach Zehnder Modulator (MZM) arranged on the Si photonic chip, see figure 1c as reproduced above).

However Ummethala does not explicitly disclose providing a printed circuit board (10b') or a first integrated chip (10") having arranged the at least one antenna element (12); providing a second integrated chip (10”) having arranged the electrical signal convertor (13); interconnecting via first electrical lines (12e, 12el, 12e2) the printed circuit board (10b’) or the first integrated chip (10') with the second integrated chip (10") and interconnecting via second electrical lines (14e) the second integrated chip (10") with the third integrated chip (10").

In a related field of endeavor, Harter discloses providing a printed circuit board (10b') or a first integrated chip (10") having arranged the at least one antenna element (12) ;(T/E conversion element integrated on printed circuit board with PIPED that are coupled to dipole antennae, see Inset 1 of figure 1) providing a second integrated chip (10”) having arranged the electrical signal convertor (13);( integrated T-wave amplifiers can be used to boost the T-wave signals; see page 2, column 2; lines 11,12)  interconnecting via first electrical lines (12e, 12el, 12e2) the printed circuit board (10b’) or the first integrated chip (10') with the second integrated chip (10") ;(T/E conversion element integrated on printed circuit board with PIPED that are coupled to dipole antennae, interconnected with wire bonds ;see figure 1 and Inset 1 of figure 1) and interconnecting via second electrical lines (14e) the second integrated chip (10") with the third integrated chip (10"); (integrated T-wave amplifiers can be used to boost the T-wave signals interconnected with wire bonds see page 2, column 2; lines 11,12 and figure 1 and Inset 1 of figure 1). (Motivation same as claim 1).
 

Claims 5 and 6 are rejected under 35 USC as being unpatentable over Ummethala et al; (THz-to-Optical Conversion in Wireless Communications Using an Ultra-Broadband Plasmonic Modulator -2018 attached) in view of Harter et al; (Silicon-plasmonic integrated circuits for terahertz signal generation and coherent detection -2018 attached) and further in view of Kim et al; (US 2018/0102847).

Regarding claim 5, the combination of Ummethala and Harter does not explicitly disclose the electronic device (1) of claim 1, further comprising an optical signal converter (17) configured to combine at least two of the number M of modulated optical signals and/or to delay/filter one or more of the number M of modulated optical signals.

In a related field of endeavor, endeavor, Kim discloses the electronic device (1) of claim 1, further comprising an optical signal converter (17) configured to combine at least two of the number M of modulated optical signals and/or to delay/filter one or more of the number M of modulated optical signals ;(plurality of MZM modulators 110 coupled with true time delay (TTD) devices 120 to provide delay to the photonic signals of the plurality of channels, see paragraph 43 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of TTD devices of Kim with Ummethala and Harter for adjusting time delays for the plurality of antennas to the photonic signals and the motivation is to provide increased signal quality output. 


Regarding claim 6, the combination of Ummethala and Harter does not explicitly disclose the electronic device (1) of claim 2, wherein the electrical signal converter (13) is configured to combine at least two of the number N of guided electrical signals and/or to delay one or more of the number N of guided electrical signals.

In a related field of endeavor, Kim discloses the electronic device (1) of claim 2, wherein the electrical signal converter (13) is configured to combine at least two of the number N of guided electrical signals and/or to delay one or more of the number N of guided electrical signals ;(plurality of MZM modulators 110 coupled with true time delay (TTD) devices 120 to provide delay to the photonic signals of the plurality of channels, see paragraph 43 and figure 1). (Motivation same as claim 5).
 
Claims 7 and 8 are rejected under 35 USC as being unpatentable over Ummethala et al; (THz-to-Optical Conversion in Wireless Communications Using an Ultra-Broadband Plasmonic Modulator -2018 attached) in view of Harter et al; (Silicon-plasmonic integrated circuits for terahertz signal generation and coherent detection -2018 attached) and further in view of Hu et al; (Electrically Triggered Tunable Terahertz Band-Pass Filter Based on VO2 Hybrid Metamaterial -2018 attached)

Regarding claim 7, Ummethala discloses the electronic device (1) of claim 1, wherein the electrical signal converter (13) comprises one or more of an electrical amplifier ;(THz amplifier for receiving the THz data signal and converting the received data signal into amplified electrical signal, see figure 1c as reproduced above) and

However, the combination of Ummethala and Harter does not explicitly disclose an electrical filter.

In a related field of endeavor, Hu discloses an electrical filter ;(an electrically triggered tunable terahertz (THz) band-pass filter; see Abstract).


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the tunable THz band pass filter of Hu with Ummethala and Harter to provide noise reduction in the THz communication and the motivation is to filter the noise frequencies and increased system quality. 

Regarding claim 8, Ummethala disclose the electronic device (1) of claim 1, wherein the electrical signal converter (13) comprises ;(THz amplifier for receiving the THz data signal and converting the received data signal into amplified electrical signal, see figure 1c as reproduced above). 

However, the combination of Ummethala and Harter does not explicitly disclose a frequency converter, wherein the at least one guided electrical signal (12) has a first frequency, and wherein one or more conditioned electrical signals of the at least one conditioned electrical signal (14) has a second frequency different from the first frequency.

In a related field of endeavor, Hu discloses a frequency converter ;(an electrically triggered tunable terahertz (THz) band-pass filter; see Abstract); wherein the at least one guided electrical signal (12) has a first frequency, and wherein one or more conditioned electrical signals of the at least one conditioned electrical signal (14) has a second frequency different from the first frequency ;(an electrically triggered tunable terahertz (THz) band-pass filter; see Abstract to provide noise reduction (by filtering noise frequency) in the THz communication, see page 1, column 2; lines 2-5). (Motivation same as claim 7).

Claim 9 is rejected under 35 USC as being unpatentable over Ummethala et al; (THz-to-Optical Conversion in Wireless Communications Using an Ultra-Broadband Plasmonic Modulator -2018 attached) in view of Harter et al; (Silicon-plasmonic integrated circuits for terahertz signal generation and coherent detection -2018 attached) and further in view of Ma et al; (US 2018/0081204).

Regarding claim 9, Ummethala discloses the electronic device (1) of claim 1, wherein the waveguide (151) of the at least one modulator (15); (the plasmonic Mach Zehnder Modulator (MZM) arranged on the Si photonic chip, see figure 1c as reproduced above and with 75mm slot waveguide, see figure 1e).


However, the combination of Ummethala and Harter does not explicitly disclose includes a core (1511) comprising a nonlinear material, in particular one or more of a ferroelectric material and a polymer material.

In a related field of endeavor, Ma discloses includes a core (1511) comprising a nonlinear material, in particular one or more of a ferroelectric material ( An electro-optic element includes a first waveguide, which is a plasmonic waveguide, including a first core having a ferroelectric material, see Abstract) and a polymer material; (core 104 of the second waveguide is made in the Si device layer with dielectric materials 108 including but not limited to SiN, SiON, or polymers, see paragraph 63 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the ferroelectric waveguide of Ma with Ummethala and Harter to provide complex refractive index of ferroelectric material and motivation is to provide optical modulator with desired and superior device performance. 

Claim 11 is rejected under 35 USC as being unpatentable over Ummethala et al; (THz-to-Optical Conversion in Wireless Communications Using an Ultra-Broadband Plasmonic Modulator -2018 attached) in view of Harter et al; (Silicon-plasmonic integrated circuits for terahertz signal generation and coherent detection -2018 attached) and further in view of Barton et al; (US 2010/0303476)

Regarding claim 11, Ummethala does not explicitly disclose the electronic device (1) of claim 1, wherein two or more of the first, second and third integrated chip (10', 10”, 10”’) are included in a monolithically integrated single chip (10), in particular based on a monolithic integration including one of: epitaxial growth, wafer bonding, or flip-chip bonding.

In a related field of endeavor, Harter discloses the electronic device (1) of claim 1, wherein two or more of the first, second and third integrated chip (10', 10”, 10”’) are included in a monolithically integrated single chip (10), in particular based on a monolithic integration (monolithically integration of a PIPED transmitter and a PIPED receiver on a common silicon photonic chip, see page Introduction). (Motivation same as claim 1).

However, the combination of Ummethala and Harter does not explicitly disclose including one of: epitaxial growth, wafer bonding, or flip-chip bonding.

In a related field of endeavor, Barton discloses including one of: epitaxial growth, wafer bonding, or flip-chip bonding ;(monolithic integration is provided through semiconductor device processing techniques such as deposition, epitaxial growth, wafer bonding, wafer fusion, see paragraph 11).


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the monolithic integration techniques of Barton with Ummethala and Harter to provide all the subcomponents of the device on a common substrate and the motivation is to provide reduction in device insertion losses. 

Claims 15,16 and 17 are rejected under 35 USC as being unpatentable over Ummethala et al; (THz-to-Optical Conversion in Wireless Communications Using an Ultra-Broadband Plasmonic Modulator -2018 attached) in view of Harter et al; (Silicon-plasmonic integrated circuits for terahertz signal generation and coherent detection -2018 attached) and further in view of Viktoriia et al; (Ultra-compact modulators based on novel CMOS-compatible plasmonic materials -2013 attached)

Regarding claim 15, the combination of Ummethala and Harter does not explicitly disclose the electronic device (1) of claim 1, wherein the first cladding portion (1521) and the second cladding portion (1522) are arranged on opposite sides of the waveguide (151).

In a related field of endeavor, Viktoriia discloses the electronic device (1) of claim 1, wherein the first cladding portion (1521) and the second cladding portion (1522) are arranged on opposite sides of the waveguide (151) ;(upper cladding and lower cladding provided for the waveguide; see figure 1 as reproduced below).


    PNG
    media_image2.png
    281
    638
    media_image2.png
    Greyscale



Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the upper and lower cladding of Viktoriia with Ummethala and Harter to provide different refractive indexes between the core and cladding and the motivation is to restrict the spatial region in which light can propagate. 

Regarding claim 16, the combination of Ummethala and Harter does not explicitly disclose the electronic device (1) of claim 1, wherein the cladding (152) includes a third cladding portion (1523) and a fourth cladding portion (1524), wherein the third and fourth cladding portions (1523, 1524) are arranged on opposite sides of the waveguide (151), and wherein the waveguide (151) and the third and fourth cladding portions (1523, 1524) are arranged between the first and second cladding portion (1521, 1522).

In a related field of endeavor, Viktoriia discloses the electronic device (1) of claim 1, wherein the cladding (152) includes a third cladding portion (1523) and a fourth cladding portion (1524), ;(third and fourth cladding layers of Si around the waveguide layer, see figure 5 as reproduced below) wherein the third and fourth cladding portions (1523, 1524) are arranged on opposite sides of the waveguide (151) ;(third and fourth cladding layers of Si around the bottom and top of the waveguide layer, see figure 5 as reproduced below) and wherein the waveguide (151) and the third and fourth cladding portions (1523, 1524) are arranged between the first and second cladding portion (1521, 1522); ;(third and fourth cladding layers of Si surrounded between the waveguide layer and first and second cladding layers of Silicon nitride, see figure 5 as reproduced below). (Motivation same as claim 15).


    PNG
    media_image3.png
    289
    448
    media_image3.png
    Greyscale


Regarding claim 17, the combination of Ummethala and Harter does not explicitly disclose the electronic device (1) of claim 1, wherein a spacer layer (1537) is arranged between the waveguide (151) and the first and/or the second cladding portion (1521, 1522).

In a related field of endeavor, Viktoriia discloses the electronic device (1) of claim 1, wherein a spacer layer (1537) is arranged between the waveguide (151) and the first and/or the second cladding portion (1521, 1522) ;(thin dielectric spacer layer provided between the waveguide and the upper/lower cladding, see figure 1 as reproduced below).


    PNG
    media_image2.png
    281
    638
    media_image2.png
    Greyscale


 
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the spacer layer of Viktoriia with Ummethala and Harter to provide insulation between the different layers the waveguide and the motivation is to provide maintain space between the different layer of the waveguide.




Allowable Subject Matter
4. Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
5.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Akyildiz et al (US 2016/0323041) discloses a two-dimensional array of Plasmonic nano-antennas for THz communication, see figure 1

b. Jornet et al; (US 10996379) discloses plasmonic phase modulator with dielectric layer, conductive layer and plasmonic layer made of graphene; see figure 1.

c. Tennant et al; (US 10534110) discloses integrated photonic apparatus for continuous phase controlled active beam steering to control the amplitude of the RF signal applied ot the antenna elements, see figure 1.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636